     Case 2:19-cv-01624-GMN-VCF Document 47 Filed 01/28/20 Page 1 of 4



 1 MCNUTT LAW FIRM, P.C.
   Daniel R. McNutt, Esq., Bar No. 7815
 2 Matthew C. Wolf, Esq., Bar No. 10801
   625 South Eighth Street
 3 Las Vegas, Nevada 89101
   Tel.: (702) 384-1170 / Fax.: (702) 384-5529
 4 drm@mcnuttlawfirm.com
   mcw@mcnuttlawfirm.com
 5
   LOEB & LOEB LLP
 6 DANIEL A. PLATT
   DONALD A. MILLER (admitted pro hac vice)
 7 TERRY GARNETT (admitted pro hac vice)
   10100 Santa Monica Blvd., Suite 2200
 8 Los Angeles, CA 90067
   Telephone: (310) 282-2000 / Fax: (310) 282-2200
 9 dplatt@loeb.com
   dmiller@loeb.com
10 tgarnett@loeb.com

11 Attorneys for Cachet Financial Services and
   Financial Business Group Holdings
12
                               UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF NEVADA
14
   SARAH SIMMONS, an individual; AARON Case No. 2:19-cv-01624-GMN-VCF
15 MCALLISTER, an individual; ROI-IT, LLC, a
   Nevada limited liability company on behalf of   STIPULATION AND ORDER TO STAY
16 themselves and all others similarly situated, THE CASE AS TO CACHET FINANCIAL
                                                  SERVICES AND FINANCIAL BUSINESS
17                Plaintiffs,                         GROUP HOLDINGS AND FOR
                                                          RELATED RELIEF
18        vs.

19 CACHET FINANCIAL SERVICES, a
   California      corporation;    FINANCIAL
20 BUSINESS GROUP HOLDINGS, a California
   corporation; MYPAYROLLHR LLC, a
21 Delaware limited liability company; CLOUD
   PAYROLL, LLC, a Delaware limited liability
22 company; VALUEWISE CORP., a Delaware
   corporation; MICHAEL MANN, an individual;
23 NATIONAL PAYMENT CORPORATION, a
   Florida corporation,
24
                  Defendants.
25

26
            This Stipulation to Stay the Case as to Cachet Financial Services and Financial Business Group
27
     Holdings and for Related Relief (“Stipulation”) is entered into by and between Sarah Simmons, an
28

                                                                        Case No. 2:19-cv-01624-GMN-VCF
                                   STIPULATION TO EXTEND THE STAY
     Case 2:19-cv-01624-GMN-VCF Document 47 Filed 01/28/20 Page 2 of 4



 1 individual, Aaron McAllister, an individual, and ROI-IT, LLC, a Nevada limited liability company on

 2 behalf of themselves and all others similarly situated (collectively, “Plaintiffs”), on the one hand, and

 3 Cachet Financial Services (“Cachet”) and Financial Business Group Holdings (“FBGH”), on the other

 4 hand (Plaintiffs, Cachet, and FBGH are collectively, the “Parties”), by and through their respective

 5 counsel, with regard to the following:

 6                                              I.     RECITALS

 7          On September 16, 2019, Plaintiffs commenced the instant action, Case No. 2:19-cv-01624-

 8 GMN-VCF (the “Action”) by filing a complaint against Cachet, FBGH, and others for, inter alia,

 9 various alleged RICO violations, misrepresentation, conversion and unjust enrichment.

10          Pursuant to the Stipulated Discovery Plan and Scheduling Order (“Scheduling Order”) entered

11 by this court on January 13, 2020, the following deadlines were set: initial disclosures are due on May

12 22, 2020, the discovery cutoff date is November 4, 2020, pleadings must be amended by no later than

13 August 6, 2020, experts shall be disclosed by August 6, 2020, rebuttal experts shall be disclosed by

14 September 21, 2020, an interim status report is due on September 4, 2020, dispositive motions must

15 be filed by January 4, 2021, and a joint pretrial order must be filed no later than February 2, 2021.

16          On January 21, 2020, Cachet filed a voluntary Chapter 11 bankruptcy petition in the United

17 States Bankruptcy Court for the Central District of California, Los Angeles Division, commencing

18 Bankruptcy Case No. 2:20-bk-10654-VZ (the “Bankruptcy Case”).

19          The filing of the Bankruptcy Case invoked an immediate and automatic stay of the Action as

20 against Cachet pursuant to 11 U.S.C. §362(a) (the “Automatic Stay”).

21          FBGH is a holding company and is the 100% owner of Cachet.

22          Cachet asserts it intends to seek to obtain a court order to extend the Automatic Stay to FBGH,

23 which Cachet believes has strong factual and legal support. Instead of Cachet filing a motion seeking

24 such relief, the Parties have agreed to stay the Action for a period of 180 days to allow the claims

25 made in the Action to be addressed in the Bankruptcy Case, on the terms set forth below.

26                                        II.        STIPULATION
27          Accordingly, the Parties agree and stipulate to the following:

28

                                                       2                  Case No. 2:19-cv-01624-GMN-VCF
                                    STIPULATION TO EXTEND THE STAY
     Case 2:19-cv-01624-GMN-VCF Document 47 Filed 01/28/20 Page 3 of 4



 1         1.      The Action shall be stayed as to Cachet and FBGH for a period of approximately 180

 2 days, through July 31, 2020. The stay shall include the briefing of Cachet and FBGH's Motion to

 3 Dismiss, or, in the Alternative, to Change Venue filed on January 8, 2020. For the avoidance of

 4 doubt, the stay of the Action shall not apply to Defendants MyPayrollHR, LLC, Cloud Payroll, LLC,

 5 ValueWise Corp., Michael Mann, or National Payment Corporation (collectively, the “Mann

 6 Defendants”).

 7         2.      Plaintiffs reserve their rights to terminate the agreed upon stay discussed in Paragraph

 8 1 above on twenty-one (21) days’ notice to Cachet and FBGH and their counsel.

 9         3.      Plaintiffs are free to seek entry of default, or take any other actions, as to the Mann

10 Defendants.

11         4.      The Scheduling Order shall be modified as follows:

12                 i.      Initial disclosures shall be due by November 20, 2020.

13                 ii.     The discovery cutoff date shall be May 4, 2021.

14                 iii.    Pleadings shall be amended and/or parties shall be added to the pleadings by

15 no later than February 5, 2021.

16                 iv.     Experts shall be disclosed by February 5, 2021.

17                 v.      Rebuttal experts shall be disclosed by March 22, 2021.

18                 vi.     An interim status report shall be filed by March 4, 2021.

19                 vii.    Dispositive motions shall be filed by July 2, 2021.

20                 viii.   A joint pretrial order shall be filed no later than August 2, 2021.

21         All other terms of the Scheduling Order shall remain the same.

22

23         ///

24

25         ///

26
27         ///

28

                                                      3                   Case No. 2:19-cv-01624-GMN-VCF
                                     STIPULATION TO EXTEND THE STAY
     Case 2:19-cv-01624-GMN-VCF Document 47 Filed 01/28/20 Page 4 of 4



 1         5.     The Parties request the Court set a status conference in the Action in approximately

 2 180 days, in July, 2020.

 3         IT IS SO STIPULATED AND AGREED.

 4   DATED January 28, 2020.                       DATED January 28, 2020.

 5   MCNUTT LAW FIRM, P.C.                         SEMENZA KIRCHER RICKARD

 6   /s/ Dan McNutt                 .              /s/ Lawrence J. Semenza, III             .
     Daniel R. McNutt, Esq. (SBN 7815)             Lawrence J. Semenza, III, Esq. (SBN 7174)
 7                                                 Christopher D. Kircher, Esq. (SBN 11176)
     Matthew C. Wolf, Esq. (SBN 10801)
                                                   Jarrod L. Rickard, Esq. (SBN 10203)
 8   625 South Eighth Street                       Katie L. Cannata, Esq. (SBN 14848)
     Las Vegas, Nevada 89101                       10161 Park Run Drive, Suite 150
 9   Counsel for Defendants Cachet Financial       Las Vegas, Nevada 89145
     Services and Financial Business Group         Counsel for Plaintiffs
10   Holdings
11

12

13

14                                    IT IS SO ORDERED.

15                                    IT IS FURTHER ORDERED that Plaintiffs, Cachet, and
                                      FBGH shall file a joint status report every sixty days, beginning
16                                    on March 30, 2020, addressing the status of bankruptcy
                                      proceedings and the continued need for the stay.
17
                                                  31 day of January, 2020.
                                      Dated this ____
18

19                                    __________________________________
                                      Gloria M. Navarro, District Judge
20                                    UNITED STATES DISTRICT COURT
21

22

23

24

25

26
27

28

                                                   4                   Case No. 2:19-cv-01624-GMN-VCF
                                  STIPULATION TO EXTEND THE STAY
